 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11           CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
12
13 GRAND BAYMAN BELIZE, LTD., a                       Case No. 19-cv-07698 ODW (RAOx)
   Seychelles limited liability company,              Hon. Otis D. Wright, II
14                                                    Ctrm. 5D (1st St.)
                Plaintiff,
15
         vs.                                          [PROPOSED ] ORDER GRANTING
16                                                    JOINT MOTION AND
   WELLS FARGO & COMPANY, a                           STIPULATION FOR PROTECTIVE
17 Delaware corporation; and DOES 1                   ORDER
   through 10, inclusive,
18                                                    Action Filed: May 23, 2019
                Defendants.                           Removal Date: September 5, 2019
19                                                    Trial Date:   None Set
20
21            After considering the Joint Motion and Stipulation for Protective Order filed
22 by the parties hereto and GOOD CAUSE APPEARING THEREFOR,
23            IT IS HEREBY ORDERED:
24 1.         A. PURPOSES AND LIMITATIONS
25            Disclosure and discovery activity in this action are likely to involve
26 production of confidential, proprietary, or private information for which special
27 protection from public disclosure and from use for any purpose other than
28 prosecuting this litigation may be warranted. Accordingly, the parties hereby
     07685.2269/15201746.1
                               [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1 stipulate to and petition the court to enter the following Stipulated Protective Order.
 2 The parties acknowledge that this Order does not confer blanket protections on all
 3 disclosures or responses to discovery and that the protection it affords from public
 4 disclosure and use extends only to the limited information or items that are entitled
 5 to confidential treatment under the applicable legal principles. The parties further
 6 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
 7 Order does not entitle them to file confidential information under seal; Local Rule
 8 79-5 sets forth the procedures that must be followed and the standards that will be
 9 applied when a party seeks permission from the court to file material under seal.
10 This agreement is effective as of the date of the filing of this action.
11            B. GOOD CAUSE STATEMENT
12            Good cause exists for entry of this Stipulated Protective Order because this
13 action is likely to involve proprietary information such as business plans,
14 compensation structures, contracts, revenue, costs and profit reports, as well as
15 personal financial information, including financial account numbers, and third party
16 borrower contact and mortgage information. Specifically, Plaintiff has requested
17 Defendant produce proprietary policies and procedures that are not generally
18 disseminated to the public and which Defendant desires to keep confidential.
19 Additionally, Plaintiff has requested personal and/or financial information of a
20 nonparty relating to the subject account, including, but not limited to, the subject
21 account application, monthly statements, and wire information, all/some of which
22 identify the account holder’s name, address, phone number, email address, social
23 security number, and financial information relating to the subject account, none of
24 which is public information. Likewise, Defendant will request information from
25 Plaintiff containing private banking information and other financial information in
26 which Plaintiff has privacy interests.
27            Based on information requested, including that described herein, the Parties
28 anticipate that they will disclose sensitive personal, financial, and/or proprietary
     07685.2269/15201746.1                          -2-
                               [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1 information of the parties and potentially third parties. It is important that this
 2 information remain protected and not be readily available due to the dangers of
 3 identity theft, violating the constitutional privacy rights of third parties, and
 4 protection of business competition interests. The unrestricted or unprotected
 5 disclosure of such private, financial and/or business information would result in
 6 prejudice or harm to the producing party and third parties by revealing their
 7 information which could result in identity theft, loss of business and/or violation of
 8 federal and state privacy laws.
 9            Accordingly, to expedite the flow of information, to facilitate the prompt
10 resolution of disputes over confidentiality of discovery materials, to adequately
11 protect information the Parties are entitled to keep confidential, to ensure that the
12 Parties are permitted reasonable necessary uses of such material in preparation for
13 and in the conduct of trial, to address their handling at the end of the litigation, and
14 serve the ends of justice, a protective order for such information is justified in this
15 matter. It is the intent of the Parties that information will not be designated as
16 confidential for tactical reasons and that nothing be so designated without a good
17 faith belief that it has been maintained in a confidential, non-public manner, and
18 there is good cause why it should not be part of the public record of this case.
19 2.         DEFINITIONS
20            2.1       Challenging Party: a Party or Non-Party that challenges the designation
21 information or items under this Order.
22            2.2       "CONFIDENTIAL" Information or Items: information (regardless of
23 how generated, stored or maintained) or tangible things that qualify for such
24 protection under Federal Rules of Civil Procedure 26(c).
25            2.3       Counsel (without qualifier): Outside Counsel of Record and House
26 Counsel (as well as their support staff).
27
28
     07685.2269/15201746.1                             -3-
                                  [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1            2.4       Designating Party: a Party or Non-Party that designates information or
 2 items that it produces in disclosures or in responses to discovery as
 3 “CONFIDENTIAL.”
 4            2.5       Disclosure or Discovery Material: all items or information, regardless
 5 of the medium or manner in which it is generated, stored, or maintained (including,
 6 among other things, testimony, transcripts, and tangible things), that are produced or
 7 generated in disclosures or responses to discovery in this matter.
 8            2.6       Expert: a person with specialized knowledge or experience in a matter
 9 pertinent to the litigation who has been retained by a Party or its counsel to serve as
10 an expert witness or as a consultant in this action.
11            2.7       House Counsel: attorneys who are employees of a party to this action.
12 House Counsel does not include Outside Counsel of Record or any other outside
13 counsel.
14            2.8       Non-Party: any natural person, partnership, corporation, association, or
15 other legal entity not named as a Party to this action.
16            2.9       Outside Counsel of Record: attorneys who are not employees of a party
17 to this action but are retained to represent or advise a party to this action and have
18 appeared in this action on behalf of that party or are affiliated with a law firm which
19 has appeared on behalf of that party.
20            2.10 Party: any party to this action, including all of its officers, directors,
21 employees, consultants, retained experts, and Outside Counsel of Record (and their
22 support staffs).
23            2.11 Producing Party: a Party or Non-Party that produces Disclosure or
24 Discovery Material in this action.
25            2.12 Professional Vendors: persons or entities that provide litigation support
26 services (e.g., photocopying, videotaping, translating, preparing exhibits or
27 demonstrations, and organizing, storing, or retrieving data in any form or medium)
28 and their employees and subcontractors.
     07685.2269/15201746.1                              -4-
                                   [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1            2. 13 Protected Material: any Disclosure or Discovery Material that is
 2 designated as "CONFIDENTIAL."
 3            2. 14 Receiving Party: a Party that receives Disclosure or Discovery Material
 4 from a Producing Party.
 5 3.         SCOPE
 6            The protections conferred by this Stipulation and Order cover not only
 7 Protected Material (as defined above), but also (1) any information copied or
 8 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 9 compilations of Protected Material; and (3) any testimony, conversations, or
10 presentations by Parties or their Counsel that might reveal Protected Material.
11 However, the protections conferred by this Stipulation and Order do not cover the
12 following information: (a) any information that is in the public domain at the time of
13 disclosure to a Receiving Party or becomes part of the public domain after its
14 disclosure to a Receiving Party as a result of publication not involving a violation of
15 this Order, including becoming part of the public record through trial or otherwise;
16 and (b) any information known to the Receiving Party prior to the disclosure or
17 obtained by the Receiving Party after the disclosure from a source who obtained the
18 information lawfully and under no obligation of confidentiality to the Designating
19 Party. Any use of Protected Material at trial shall be governed by the orders of the
20 trial judge. This Order does not govern the use of Protected Material at trial.
21 4.         DURATION
22            Even after final disposition of this litigation, the confidentiality obligations
23 imposed by this Stipulated Protective Order shall remain in effect until a
24 Designating Party agrees otherwise in writing or a court order otherwise directs.
25 Final disposition shall be deemed to be the later of (1) dismissal of all claims and
26 defenses in this action, with or without prejudice; and (2) final judgment herein after
27 the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
28
     07685.2269/15201746.1                           -5-
                                [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1 of this action, including the time limits for filing any motions or applications for
 2 extension of time pursuant to applicable law.
 3 5.         DESIGNATING PROTECTED MATERIAL
 4            5.1       Exercise of Restraint and Care in Designating Material for Protection.
 5 Each Party or Non-Party that designates information or items for protection under
 6 this Order must take care to limit any such designation to specific material that
 7 qualifies under the appropriate standards. The Designating Party must designate for
 8 protection only those parts of material, documents, items, or oral or written
 9 communications that qualify - so that other portions of the material, documents,
10 items, or communications for which protection is not warranted are not swept
11 unjustifiably within the ambit of this Stipulated Protective Order.
12            Mass, indiscriminate, or routinized designations are prohibited. Designations
13 that are shown to be clearly unjustified or that have been made for an improper
14 purpose (e.g., to unnecessarily encumber or retard the case development process or
15 to impose unnecessary expenses and burdens on other parties) expose the
16 Designating Party to sanctions. If it comes to a Designating Party's attention that
17 information or items that it designated for protection do not qualify for protection,
18 that Designating Party must promptly notify all other Parties that it is withdrawing
19 the mistaken designation.
20            5.2       Manner and Timing of Designations. Except as otherwise provided in
21 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
22 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
23 under this Order must be clearly so designated before the material is disclosed or
24 produced.
25            Designation in conformity with this Order requires:
26            (a) for information in documentary form (e.g., paper or electronic documents,
27 but excluding transcripts of depositions or other pretrial proceedings), that the
28 Producing Party affix the legend “CONFIDENTIAL” to each page that contains
     07685.2269/15201746.1                             -6-
                                  [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1 protected material. If only a portion or portions of the material on a page qualifies
 2 for protection, the Producing Party also must clearly identify the protected portion(s)
 3 (e.g., by making appropriate markings in the margins).
 4            A Party or Non-Party that makes original documents or materials available for
 5 inspection need not designate them for protection until after the inspecting Party has
 6 indicated which material it would like copied and produced. During the inspection
 7 and before the designation, all of the material made available for inspection shall be
 8 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 9 documents it wants copied and produced, the Producing Party must determine which
10 documents, or portions thereof, qualify for protection under this Order. Then,
11 before producing the specified documents, the Producing Party must affix the
12 “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
13 portion or portions of the material on a page qualifies for protection, the Producing
14 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
15 markings in the margins).
16            (b) for testimony given in pretrial or trial proceedings, that the Designating
17 Party identify on the record, before the close of the hearing or other proceeding, all
18 protected testimony.
19            (c) Deposition testimony may be designated as “CONFIDENTIAL,” in whole
20 or in part, either on the record during the deposition or within thirty (30) days after
21 receipt of the written transcript by the designating Party. Until that time, and unless
22 otherwise indicated in writing or on the record, all deposition testimony shall be
23 treated as “CONFIDENTIAL” to permit counsel for the Party deposed an
24 opportunity to designate the deposition testimony as Confidential Information. If
25 designation is made during the 30-day period after receipt of the transcript, all
26 parties in possession of the transcript at the time of receiving the designation or
27 thereafter shall place the label “CONFIDENTIAL” on the front cover of the
28 transcript, on each or all of the exhibits and/or pages so designated, and on each
     07685.2269/15201746.1                          -7-
                               [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1 copy thereof, upon notice that the confidential designation has been made. In the
 2 event that a Party needs to file a deposition transcript with the Court prior to the
 3 expiration of the thirty (30) day period set forth above, that entire transcript shall be
 4 treated as if it had been designated as Confidential Information.
 5            (d) for information produced in some form other than documentary and for
 6 any other tangible items, that the Producing Party affix in a prominent place on the
 7 exterior of the container or containers in which the information or item is stored the
 8 legend "CONFIDENTIAL." If only a portion or portions of the information or item
 9 warrant protection, the Producing Party, to the extent practicable, shall identify the
10 protected portion(s).
11            5.3       Inadvertent Failures to Designate. An inadvertent failure to designate
12 qualified information or items does not, standing alone, waive the Designating
13 Party's right to secure protection under this Stipulated Protective Order for such
14 material. Upon timely correction of a designation, the Receiving Party must make
15 reasonable efforts to assure that the material is treated in accordance with the
16 provisions of this Order.
17 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
18            6.1       Timing of Challenges. Any Party or Non-Party may challenge a
19 designation of confidentiality at any time. Unless a prompt challenge to a
20 Designating Party's confidentiality designation is necessary to avoid foreseeable,
21 substantial unfairness, unnecessary economic burdens, or a significant disruption or
22 delay of the litigation, a Party does not waive its right to challenge a confidentiality
23 designation by electing not to mount a challenge promptly after the original
24 designation is disclosed.
25            6.2       Meet and Confer. The Challenging Patty shall initiate the dispute
26 resolution process by providing written notice of each designation it is challenging
27 and describing the basis for each challenge. To avoid ambiguity as to whether a
28 challenge has been made, the written notice must recite that the challenge to
     07685.2269/15201746.1                              -8-
                                   [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1 confidentiality is being made in accordance with this specific paragraph of the
 2 Protective Order. The parties shall attempt to resolve each challenge in good faith
 3 and must begin the process by conferring directly (in voice to voice dialogue; other
 4 forms of communication are not sufficient) within 14 days of the date of service of
 5 notice. In conferring, the Challenging Party must explain the basis for its belief that
 6 the confidentiality designation was not proper and must give the Designating Party
 7 an opportunity to review the designated material, to reconsider the circumstances,
 8 and, if no change in designation is offered, to explain the basis for the chosen
 9 designation. A Challenging Party may proceed to the next stage of the challenge
10 process only if it has engaged in this meet and confer process first or establishes that
11 the Designating Party is unwilling to participate in the meet and confer process in a
12 timely manner.
13            6.3       Judicial Intervention. If the Parties cannot resolve a challenge without
14 court intervention, the Designating Party shall file and serve a motion to retain
15 confidentiality within 21 days of the initial notice of challenge or within 14 days of
16 the parties agreeing that the meet and confer process will not resolve their dispute,
17 whichever is earlier. Each such motion must be accompanied by a competent
18 declaration affirming that the movant has complied with the meet and confer
19 requirements imposed in the preceding paragraph. Failure by the Designating Party
20 to make such a motion including the required declaration within 21 days (or 14
21 days, if applicable) shall automatically waive the confidentiality designation for
22 each challenged designation. In addition, the Challenging Party may file a motion
23 challenging a confidentiality designation at any time if there is good cause for doing
24 so, including a challenge to the designation of a deposition transcript or any portions
25 thereof. Any motion brought pursuant to this provision must be accompanied by a
26 competent declaration affirming that the movant has complied with the meet and
27 confer requirements imposed by the preceding paragraph.
28
     07685.2269/15201746.1                              -9-
                                   [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1            The burden of persuasion in any such challenge proceeding shall be on the
 2 Designating Party. Frivolous challenges, and those made for an improper purpose
 3 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 4 expose the Challenging Party to sanctions. Unless the Designating Party has waived
 5 the confidentiality designation by failing to file a motion to retain confidentiality as
 6 described above, all parties shall continue to afford the material in question the level
 7 of protection to which it is entitled under the Producing Party's designation until the
 8 court rules on the challenge.
 9 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
10            7.1       Basic Principles. A Receiving Party may use Protected Material that is
11 disclosed or produced by another Party or by a Non-Party in connection with this
12 case only for prosecuting, defending, or attempting to settle this litigation. Such
13 Protected Material may be disclosed only to the categories of persons and under the
14 conditions described in this Order. When the litigation has been terminated, a
15 Receiving Party must comply with the provisions of section 13 below (FINAL
16 DISPOSITION).
17            Protected Material must be stored and maintained by a Receiving Party at a
18 location and in a secure manner that ensures that access is limited to the persons
19 authorized under this Stipulated Protective Order.
20            7.2       Disclosure of "CONFIDENTIAL" Information or Items. Unless
21 otherwise ordered by the Court or permitted in writing by the Designating Party, a
22 Receiving Party may disclose any information or item designated
23 "CONFIDENTIAL" only to:
24                      (a) the Receiving Party's Outside Counsel of Record in this action, as
25 well as employees of said Outside Counsel of Record to whom it is reasonably
26 necessary to disclose the information for this litigation;
27                      (b) the officers, directors, and employees (including House Counsel) of
28 the Receiving Party to whom disclosure is reasonably necessary for this litigation;
     07685.2269/15201746.1                             -10-
                                   [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1                      (c) Experts (as defined in this Order) of the Receiving Party to whom
 2 disclosure is reasonably necessary for this litigation and who have signed the
 3 "Acknowledgment and Agreement to Be Bound" that is attached hereto as
 4 Exhibit A;
 5                      (d) the court, its personnel, and court reporters;
 6                      (e) professional jury or trial consultants, mock jurors, and Professional
 7 Vendors to whom disclosure is reasonably necessary for this litigation and who have
 8 signed the "Acknowledgment and Agreement to Be Bound" that is attached hereto
 9 as Exhibit A;
10                      (f) during their depositions, witnesses in the action to whom disclosure
11 is reasonably necessary and who have signed the "Acknowledgment and Agreement
12 to Be Bound" that is attached hereto as Exhibit A, unless otherwise agreed by the
13 Designating Party or ordered by the court. Pages of transcribed deposition
14 testimony or exhibits to depositions that reveal Protected Material must be
15 separately bound by the court reporter and may not be disclosed to anyone except as
16 permitted under this Stipulated Protective Order.
17                      (g) the author or recipient of a document containing the information or
18 a custodian or other person who otherwise possessed or knew the information.
19 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
20 IN OTHER LITIGATION
21            If a Party is served with a subpoena or a court order issued in other litigation
22 that compels disclosure of any information or items designated in this action as
23 "CONFIDENTIAL" that Party must:
24                      (a) promptly notify in writing the Designating Party. Such notification
25 shall include a copy of the subpoena or court order;
26                      (b) promptly notify in writing the party who caused the subpoena or
27 order to issue in the other litigation that some or all of the material covered by the
28
     07685.2269/15201746.1                             -11-
                                   [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1 subpoena or order is subject to this Protective Order. Such notification shall include
 2 a copy of this Stipulated Protective Order; and
 3                      (c) cooperate with respect to all reasonable procedures sought to be
 4 pursued by the Designating Party whose Protected Material may be affected.
 5            lf the Designating Party timely objects or seeks a protective order, the Party
 6 served with the subpoena or court order shall not produce any information
 7 designated in this action as "CONFIDENTIAL" before a determination by the court
 8 from which the subpoena or order issued, unless the Party has obtained the
 9 Designating Party's permission. Absent a court order to the contrary, the
10 Designating Party shall bear the burden and expense of seeking protection in that
11 court of its confidential material and nothing in these provisions should be construed
12 as authorizing or encouraging a Receiving Party in this action to disobey a lawful
13 directive from another court.
14 9.         A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
15 PRODUCED IN THIS LITIGATION
16                      (a) The terms of this Order are applicable to information produced by a
17 Non-Party in this action and designated as "CONFIDENTIAL." Such information
18 produced by Non-Parties in connection with this litigation is protected by the
19 remedies and relief provided by this Stipulated Protective Order. Nothing in these
20 provisions should be construed as prohibiting a Non-Party from seeking additional
21 protections.
22                      (b) In the event that a Party is required, by a valid discovery request, to
23 produce a Non-Party's confidential information in its possession, and the Party is
24 subject to an agreement with the Non- Party not to produce the Non-Party's
25 confidential information, then the Party shall:
26                            (l) promptly notify in writing the Requesting Party and the Non-
27 Party that some or all of the information requested is subject to a confidentiality
28 agreement with a Non-Party;
     07685.2269/15201746.1                             -12-
                                   [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1                            (2) promptly provide the Non-Party with a copy of the Stipulated
 2 Protective Order in this litigation, the relevant discovery request(s), and a
 3 reasonably specific description of the information requested; and
 4                            (3) make the information requested available for inspection by
 5 the Non-Party.
 6                      (c) If the Non-Party fails to object or seek a protective order from this
 7 Court within 14 days of receiving the notice and accompanying information, the
 8 Receiving Party may produce the Non-Party's confidential information responsive to
 9 the discovery request. If the Non-Party timely seeks a protective order, the
10 Receiving Party shall not produce any information in its possession or control that is
11 subject to the confidentiality agreement with the Non-Party before a determination
12 by the Court. Absent a court order to the contrary, the Non-Party shall bear the
13 burden and expense of seeking protection in this Court of its Protected Material.
14 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16 Protected Material to any person or in any circumstance not authorized under this
17 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
20 persons to whom unauthorized disclosures were made of all the terms of this Order,
21 and (d) request such person or persons to execute the "Acknowledgment and
22 Agreement to Be Bound" that is attached hereto as Exhibit A.
23 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24 PROTECTED MATERIAL
25            When a Producing Party gives notice to Receiving Parties that certain
26 inadvertently produced material is subject to a claim of privilege or other protection,
27 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
     07685.2269/15201746.1                             -13-
                                   [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1 procedure may be established in an e-discovery order that provides for production
 2 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 3 (e), insofar as the parties reach an agreement on the effect of disclosure of a
 4 communication or information covered by the attorney-client privilege or work
 5 product protection, the parties may incorporate their agreement in the stipulated
 6 protective order submitted to the Court.
 7 12.        MISCELLANEOUS
 8            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9 person to seek its modification by the Court in the future.
10            12.2 Right to Assert Other Objections. By stipulating to the entry of this
11 Protective Order no Party waives any right it otherwise would have to object to
12 disclosing or producing any information or item on any ground not addressed in this
13 Stipulated Protective Order. Similarly, no Party waives any right to object on any
14 ground to use in evidence of any of the material covered by this Protective Order.
15            12.3 Filing Protected Material. Without written permission from the
16 Designating Party or a court order secured after appropriate notice to all interested
17 persons, a Party may not file in the public record in this action any Protected
18 Material. A Party that seeks to file any Protected Material must comply with Local
19 Rule 79-5. Protected Material may only be filed under seal pursuant to a court order
20 authorizing the sealing of the specific Protected Material at issue. Pursuant to Local
21 Rule 79-5, a sealing order will issue only by written order of the Court, upon the
22 showing required by applicable law. If a Receiving Party's request to file Protected
23 Material under seal pursuant to Local Rule 79-5.2.2 is denied by the Court, then the
24 Receiving Party may file the information in the public record unless otherwise
25 instructed by the Court.
26 13.        FINAL DISPOSITION
27            Within 60 days after the final disposition of this action, as defined in
28 paragraph 4, each Receiving Party must return all Protected Material to the
     07685.2269/15201746.1                          -14-
                                [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1 Producing Party or destroy such material. As used in this subdivision, "all Protected
 2 Material" includes all copies, abstracts, compilations, summaries, and any other
 3 format reproducing or capturing any of the Protected Material. Whether the
 4 Protected Material is returned or destroyed, the Receiving Party must submit a
 5 written certification to the Producing Party (and, if not the same person or entity, to
 6 the Designating Party) by the 60 day deadline that (1) identifies (by category, where
 7 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
 8 that the Receiving Party has not retained any copies, abstracts, compilations,
 9 summaries or any other format reproducing or capturing any of the Protected
10 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
11 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
12 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
13 work product, and consultant and expert work product, even if such materials
14 contain Protected Material. Any such archival copies that contain or constitute
15 Protected Material remain subject to this Protective Order as set forth in Section 4
16 (DURATION).
17 IT IS SO ORDERED.
18
19 DATED: January 30, 2020
20
                                              HONORABLE ROZELLA A. OLIVER
21
                                              United States Magistrate Judge
22
23
24
25
26
27
28
     07685.2269/15201746.1                       -15-
                             [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
 1                                             EXHIBIT A
 2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND TO BE
 3                            BOUND BY PROTECTIVE ORDER
 4            I, _____________________________ [print or type full name], of
 5 __________________________________ [print or type full address], declare under
 6 penalty of perjury that I have read in its entirety and understand the Stipulated
 7 Protective Order that was issued by the United States District Court for the Central
 8 District of California on ___________ [date] in the case of GRAND BAYMAN
 9 BELIZE, LTD. v. WELLS FARGO AND COMPANY, et al., Case Number
10 2:19-cv-07698-ODW-RAO. I agree to comply with and to be bound by all the
11 terms of this Stipulated Protective Order and I understand and acknowledge that
12 failure to so comply could expose me to sanctions and punishment in the nature of
13 contempt. I solemnly promise that I will not disclose in any manner any
14 information or item that is subject to this Stipulated Protective Order to any person
15 or entity except in strict compliance with the provisions of this Order.
16            I further agree to submit to the jurisdiction of the United States District Court
17 for the Central District of California for the purpose of enforcing the terms of this
18 Stipulated Protective Order, even if such enforcement proceedings occur after
19 termination of this action.
20
21 Date: ____________________________
22 City and State where sworn and signed: ______________________________
23 Printed name: _______________________________
24 Signature: __________________________________
25
26
27
28
     07685.2269/15201746.1                          -16-
                                [PROPOSED] ORDER GRANTING JOINT MOTION AND STIPULATION FOR PROTECTIVE ORDER
